Appeal by the defendant from (1) a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered June 30, 1997, and (2) an amended judgment of the same court, rendered August 12, 1997, convicting him of sexual abuse in the first degree (six counts) and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the appeal from the judgment is dismissed, as that judgment was superseded by the amended judgment; and it is further,
Ordered that the amended judgment is affirmed.
Contrary to the defendant’s contention, the court’s submission of an annotated verdict sheet to the jury was proper pursuant to CPL 310.20 (2), since the identifying factual annotations were provided solely for the purpose of distinguishing the various counts of sexual abuse from each other, and the defendant was not prejudiced thereby (see, People v Brown, 90 NY2d 872).
Similarly, we discern no improvident exercise of discretion in the court’s admission of testimony regarding two unsolicited statements made by the defendant. While the statements could be interpreted as referring to prior immoral conduct by the defendant, their probative value on the issue of whether the defendant touched the victim with the intent or motive of achieving sexual gratification outweighed their prejudicial effect (see, People v Gutkaiss, 206 AD2d 584; see generally, People v Alvino, 71 NY2d 233; People v Ventimiglia, 52 NY2d 350).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Sullivan, Joy and Krausman, JJ., concur.